Title: To Thomas Jefferson from Linctot, 30 December 1780
From: Linctot (Lanctot, Lintot), Daniel Maurice Godefroy de
To: Jefferson, Thomas



Monsieur
A la Chutte, se 30 December 1780.

J’ai eu l’honneur de prevenir votre Excelance a mon depart du fort pitt que je me rendoi aux illinois pour tacher d’y appaiser les troubles aucasioné par les nations, j’esperois en passant a la chutte rencontrer le Colonel Clark pour prendre enssemble des mesures Conforme aux instruction qu’il a de Votre excelance et faire pour le mieux, je Croÿois aussi par son moyen avoir quelques marchandises sans les quelles lon ne peut rien faire avec les nations. Je me trouve par son départ tres Embarrassé, Votre Excelance et son Conseil mayant donné des ordre pour n’en point avancer, si les Etat ne fournisse point des moyens pour prendre le détroit, ou n’en  voient aucune marchandises je crains que nous n’ayons beaucoup de troubles avec les nations, cela étant les seul moyen deles arretter.
Nous espérons que nos désir seront satisfait que nous vairon une armé marcher ce primten ala quelle nous auron leplaisir de nous joindre pour tacher de prendre une place si importante a notre tranquillitée.
Jai l’honneur dêtre avec respect, De Votre Excelence le très humble et très Obeissant Serviteur,

G.f. Linctot

